[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                             FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________  ELEVENTH CIRCUIT
                                                                             JUNE 1, 2012
                                     No. 11-13620                             JOHN LEY
                               ________________________                        CLERK


                          D.C. Docket No. 1:09-cv-01819-TWT


DS WATERS OF AMERICA, INC.,

                                                                          Plaintiff-Appellant,

                                             versus

TWIN CITY FIRE INSURANCE COMPANY,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                        (June 1, 2012)


Before TJOFLAT and HULL, Circuit Judges, and HUCK,* District Judge.


       *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
PER CURIAM:

       After review of the record and with the benefit of oral argument, we affirm

the district court’s May 6, 2011 final judgment in favor of the defendant-appellee

Twin City Fire Insurance Company (“Twin City”) for the reasons stated in its May

5, 2011 order granting summary judgment to Twin City. We also find no

reversible error in the district court’s April 7, 2010 and December 15, 2010 orders

denying the plaintiff-appellant’s motions to compel; the district court’s February

15, 2011 order denying the plaintiff-appellant’s motion for judicial notice; or the

district court’s July 8, 2011 order denying the plaintiff-appellant’s motion to

amend the judgment.1

       AFFIRMED.




       1
        The plaintiff-appellant’s “motion to certify state law question to Georgia Supreme
Court” is denied as moot.

                                                2